Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement mailed on 02/02/2022 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 recites the Na/Ca molar ratio of at least 2.5. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear that “final bentonite concentration” in lines 3 - 4 is refer to calcium bentonite or else?
Regarding claim 1, it is not clear that “the suspension” in line 6 is refer to which suspension.
Claim 1 recites the limitation "in the range" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "in the range" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "in the range" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "in the range" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "in the range" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the product sodium bentonite" in line 8. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, it is not clear that “the suspension” in line 6 is refer to which suspension.
Claim 5 recites the limitation "in the range" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "in the range" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "in the range" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, it is not clear that “the suspension” in line 1is refer to which suspension.
Claim 9 recites the limitation "in the range" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "in the range" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the sodium bentonite formed" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the sodium bentonite formed" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the sodium bentonite formed" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the sodium bentonite formed" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the product bentonite " in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "in the range" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, it is not clear that “final bentonite concentration” in lines 3 - 4 is refer to calcium bentonite or else?
Claim 19 recites the limitation "in the range" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "in the range" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "in the range" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "in the range" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "in the range" in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the product sodium bentonite " in line 1. There is insufficient antecedent basis for this limitation in the claim.

Prior art considered

US10081574 and US9676669 are considered. However, both patents fail to disclose using seawater to modify the calcium bentonite to obtain the claimed sodium bentonite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731